OPINION — AG — ** DOMICILE — SPOUSES ** (1) 32 Ohio St. 2 [32-2], IS NOT DETERMINATIVE OF THE DOMICILE OF A MARRIED WOMAN LIVING APART FROM HER HUSBAND. (2) A MARRIED WOMAN MAY ACQUIRE A DOMICILE OF CHOICE SEPARATE FROM THAT OF HER HUSBAND. (3) WHETHER THE DOMICILE OF A MARRIED WOMAN IS SAME AS THAT OF HER HUSBAND IS A QUESTION OF FACT WHICH MUST BE DETERMINED ON A CASE BY CASE BASIS. (HUSBAND AND WIFE, DOMICILE AND RESIDENCE, MARRIED WOMAN, ELECTION) CITE: 32 Ohio St. 2 [32-2] (JIMMY D. GIVENS)